DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-56, 59-64, 68-69, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Patent No. 5,734,555) in view of Park (US Pub. No. 2014/0084446).
Regarding claim 51, in FIGs. 2-4, McMahon discloses a substrate, comprising: a heat transfer portion (46) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width; a heat source (12) coupled directly to the heat transfer portion by a thermal conductive adhesive (49), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source (see FIG. 4); and an electronic component portion (38a/38b and/or portions of 32/18 associated with 38a/38b) at least partially about the heat transfer portion that facilitates electrical communication, the electronic component portion laterally adjacent to the widest width of the heat transfer portion; and a dielectric material (54) laterally adjacent to the widest width of the heat transfer portion and laterally adjacent to the electronic component portion. 
McMahon appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a solder ball for a thermal conductive adhesive as they are equivalents known for the same purpose.
Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used a solder ball coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with the heat source for its recognized suitability in coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source.
Regarding claims 52 and 55, in FIGs. 2-4, McMahon discloses that a thermal conductivity of the heat transfer portion (metal such as copper, col. 2, line 65 to col. 3, line 5) is greater than a thermal conductivity of the electronic component portion (slug is designed to remove heat from the IC 12).
Regarding claim 53, in FIGs. 2-4, McMahon discloses that the electronic component portion comprises at least two electronic component portions disposed on opposite sides of the heat transfer portion.
Regarding claim 54, in FIGs. 2-4, McMahon discloses that the electronic component portion comprises an electrical trace (36, col. 2, line 49) to facilitate electrical communication.
Regarding claim 56, in FIG. 4, McMahon discloses that a top side of the heat transfer portion is exposed (exposed to environment by hole 106).
Regarding claim 59, in FIGs. 2-4, McMahon discloses an electronic device package, comprising: a substrate having a heat transfer portion (46) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width, a heat source (12) coupled directly to the heat transfer portion by a thermal conductive adhesive (49), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source (see FIG. 4), an electronic component portion (38a/38b and/or portions of 32/18 associated with 38a/38b) at least partially about the heat transfer portion that facilitates electrical communication, the electronic component portion laterally adjacent to the widest width of the heat transfer portion; and a dielectric material (54) laterally adjacent to the widest width of the heat transfer portion and laterally adjacent to the electronic component portion; and an electronic component (38a/38b) operably coupled to the electronic component portion.
McMahon appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a solder ball for a thermal conductive adhesive as they are equivalents known for the same purpose.
Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used a solder ball coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with the heat source for its recognized suitability in coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source.
Regarding claim 60, in FIGs. 2-4, McMahon discloses that a thermal conductivity of the heat transfer portion (metal such as copper, col. 2, line 65 to col. 3, line 5) is greater than a thermal conductivity of the electronic component portion and the electronic component (slug is designed to remove heat from the IC 12).
Regarding claim 61, in FIGs. 2-4, McMahon discloses the electronic component comprises at least two electronic components disposed on opposite sides of the heat transfer portion.
Regarding claim 62, in FIGs. 2-4, McMahon discloses that the electronic component portion comprises an electrical trace (36, col. 2, line 49) to facilitate electrical communication.
Regarding claim 63, in FIGs. 2-4, McMahon discloses that the heat transfer portion comprises a metal material (metal such as copper, col. 2, line 65 to col. 3, line 5).
Regarding claim 64, in FIGs. 2-4, McMahon discloses that a top side of the heat transfer portion is exposed (exposed to environment by hole 106).
Regarding claim 68, in FIGs. 2-4, McMahon discloses a mold compound (54, col. 3, lines 13-16) encapsulating the electronic component.
Regarding claim 69, in FIGs. 2-4, McMahon discloses a method for facilitating heat transfer from a heat source (12), comprising: providing a substrate having a heat transfer portion (46) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width, a heat source (12) coupled directly to the heat transfer portion by a thermal conductive adhesive (49), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source, and an electronic component portion (38a/38b and/or portions of 32/18 associated with 38a/38b) at least partially about the heat transfer portion that facilitates electrical communication, the electronic component portion laterally adjacent to the widest width of the heat transfer portion; and a dielectric material (54) laterally adjacent to the widest width of the heat transfer portion and laterally adjacent to the electronic component portion; and facilitating thermal coupling of the heat transfer portion with the heat source.
Baba appears not to explicitly disclose that the heat source is coupled directly to the heat transfer portion by one or more solder balls.
As evidenced by Park (see paragraph [0043]), the semiconductor art recognized that that thermal conductive adhesive and a solder ball are equivalents known for forming a thermal interface material to facilitate thermal coupling between a heat source and a heat transfer portion.  
  According to well established patent law precedent (see, for example, M.P.E.P. § 2144.06 II), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute a solder ball for a thermal conductive adhesive as they are equivalents known for the same purpose.
Further, the art well recognized a solder ball to be suitable for coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source. See, for example, Park, paragraph [0043].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have used a solder ball coupled to a bottom side of the heat transfer portion to facilitate thermal coupling with the heat source for its recognized suitability in coupling to a bottom side of a heat transfer portion to facilitate thermal coupling with a heat source.
Regarding claim 72, in FIGs. 2-4, McMahon discloses providing an electronic component (38a/38b) operably coupled to the electronic component portion.
Claims 58 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US Patent No. 5,734,555) in view of Park (US Pub. No. 2014/0084446), and further in view of Arldt (US Patent No. 5,571,593).
Regarding claim 58, in FIGs. 2-4, McMahon discloses pins (26) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component.
However, the combination of McMahon and Park appears not appears not to explicitly disclose a solder ball coupled to a bottom side of the electronic component portion to facilitate electrical coupling with an electronic component.
In col. 1, lines 10-21, Arldt discloses that solder balls provide a significant electrical performance advantage over conventional pin-in-hole technology and also aid miniaturization. 
To improve electrical performance and/or aid miniaturization it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the McMahon disclosed pins with solder balls.
Regarding claim 66, in FIGs. 2-4, McMahon discloses pins (26) coupled to a bottom side of the electronic component portion to facilitate electrical coupling with second electronic component (another 38a/38b).
However, the combination of McMahon and Park appears not appears not to explicitly disclose a solder ball coupled to a bottom side of the electronic component portion to facilitate electrical coupling with the second electronic component.
In col. 1, lines 10-21, Arldt discloses that solder balls provide a significant electrical performance advantage over conventional pin-in-hole technology and also aid miniaturization. 
To improve electrical performance and/or aid miniaturization it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the McMahon disclosed pins with solder balls.
Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 51, 59, and 69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2016/0270261 discloses (see FIG. 5) an electronic device package, comprising: a substrate having a heat transfer portion (123) that facilitates heat transfer through a thickness of the substrate, the heat transfer portion having a footprint and having a widest width, a heat source (44) coupled directly to the heat transfer portion by a heat conduction sheet (elastically compressed heat conduction sheet 125), the heat source having a footprint, wherein the footprint of the heat transfer portion is at least as large as the footprint of the heat source, an electronic component portion (memory 43 and/or portions of 71 associated with 43) at least partially about the heat transfer portion that facilitates electrical communication, the electronic component portion laterally adjacent to the widest width of the heat transfer portion; and an electronic component (memory 43) operably coupled to the electronic component portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896